Citation Nr: 0408909	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  95-00 181A	)	DATE
	)
	)

                                                       On 
appeal from 
               Department of Veterans Affairs Regional Office 
in Roanoke, VA

THE ISSUE

Whether the July 30, 1999 decision of the Board of Veterans' 
Appeals (Board), which determined that the December 1952 
rating decision that denied entitlement to service connection 
for a back disability did not contain clear and unmistakable 
error (CUE), should be revised or reversed on the grounds 
that it was clearly and unmistakably erroneous.  
(The issues of entitlement to service connection for 
hypertension and of entitlement to an effective date prior to 
September 11, 1991 for the grant of service connection for a 
back disability will be the subject of a separate decision of 
the Board.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran, who is the moving party, served on active duty 
from April 1942 to December 1945 and from September 1950 to 
October 1951.  

This matter comes before the Board pursuant to a January 2003 
motion of the veteran for revision or reversal of the July 
30, 1999 Board decision on the grounds of CUE.  

In December 2003, the Board sent a letter to the veteran's 
representative noting that a request had been made to review 
a prior Board decision on the grounds of CUE in accordance 
with 38 U.S.C.A. § 7111, and advising that the representative 
had 30 days from the date of the letter to file further 
response.  See 38 C.F.R. § 20.1405 (2003).  In January 2004, 
the veteran's representative requested to review the file.  
The claims folder was subsequently forwarded for review and 
the Board received additional argument in March 2004. 
 
In March 2004, the Board granted a motion to advance on the 
docket.  


FINDINGS OF FACT

1.  In December 1952, the RO denied service connection for 
the residuals of a back injury, essentially based on a 
finding that no abnormality of the back was found at the time 
of the VA examination.  The veteran did not appeal this 
decision.

2.  A July 30, 1999 Board decision determined that the 
December 1952 rating decision, which denied entitlement to 
service connection for a back disability, did not contain 
CUE.  

3.  The record does not establish that the correct facts, as 
they were known at the time, were not before the Board on 
July 30, 1999, or that the Board incorrectly applied 
statutory or regulatory provisions at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  


CONCLUSION OF LAW

The July 30, 1999 decision of the Board, which determined 
that the December 1952 rating decision that denied service 
connection for a back disability did not contain CUE, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.

The United States Court of Appeals for Veterans Claims 
(CAVC), however, has held that the VCAA is not applicable to 
claims of CUE, since CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
Livesay v. Principi, 15 Vet. App 165 (2001).  

Background

The veteran was involved in an automobile accident in 
September 1951, subsequent to his separation examination.  In 
October 1951, the veteran filed a claim for entitlement to 
service connection for a back injury as a result of the 
accident.  An April 1952 private medical statement from Dr. 
Keohane indicates that x-rays of the veteran's back showed a 
fracture of the transverse process of the fourth lumbar 
vertebrae on the right side and that the veteran still had a 
moderate amount of pain in his lower back region.  

The veteran underwent a VA examination in November 1952.  He 
reported that he was involved in an automobile accident and 
that a private physician treated him for a fracture of the 
spine.  At present, he had persistent soreness of the back.  
On examination, Patrick's was slightly positive on the right.  
The veteran had full range of motion and neurological 
examination was negative.  X-rays revealed no evidence of 
fracture or dislocation and impression was "normal lumbo-
sacral spine."  

In December 1952, the RO denied entitlement to service 
connection for residuals of a back injury.  The rating 
decision noted that the veteran was in an automobile accident 
in September 1951, but that no back abnormality was found at 
the time of the VA examination.  The veteran did not appeal 
this decision.

In September 1995, the veteran raised a claim of CUE in the 
December 1952 rating decision.  The veteran alleged that the 
decision was "clearly erroneous, arbitrary, and capricious" 
because it denied his claim based on the VA examination 
finding of no back abnormality, when the record contained 
evidence showing a fractured vertebrae.  At the February 1999 
hearing, the veteran stated his belief that the VA overlooked 
something in December 1952, and argued that the rating 
decision did not give proper weight to the April 1952 letter 
from the veteran's private doctor.
 
On July 16, 1999, the Board received a statement from Dr. 
Jackson, a board certified physician in orthopedic surgery.  
Dr. Jackson reviewed the veteran's claims file and also had 
the opportunity to review additional imaging of the veteran's 
lumbar region.  Dr. Jackson commented on the 1952 VA x-ray 
report, indicating that it did not state whether the x-ray 
specifically focused on the transverse process of the fourth 
lumbar vertebrae and noted that if the transverse process was 
not imaged correctly by the x-ray technician, it would not 
appear.  He further indicated that any fracture from the 
September 1951 accident could have healed by December 1951 
and that the absence of x-ray evidence in December 1952 does 
not prove that there was no trauma to the low back in the 
accident.  More important is that objective signs were 
present at the time of the November 1952 VA examination.  Dr. 
Jackson believed "that it was error by the VA to deny 
service connection for the September 1951 motor vehicle crash 
on the basis of the November 1952 VA medical examination and 
x-ray report."  

On July 30, 1999, the Board concluded that the December 1952 
rating decision, which denied service connection for a back 
disability, was reasonably supported by the evidence then of 
record and did not contain CUE.  After reviewing the 
veteran's contentions, the evidence of record at the time of 
the December 1952 rating decision, and based upon the laws 
and regulations in effect at that time, the Board was unable 
to find undebatable error.  The Board stated the following:

The evidence does not show that the 
correct facts were not before the 
adjudicator in December 1952.  The 
service medical records were available at 
that time, as was the April 1952 letter 
from the private doctor, and the report 
of the November 1952 VA examination.  The 
November 1952 VA examination specifically 
states that there was no back pathology.  
This was accurately noted in the December 
1952 rating decision, and provided the 
basis of the conclusion that no 
abnormality of the back had been found at 
the time of the last examination.  While 
the veteran has argued that the April 
1952 letter showed that a back disability 
did then exist, it was entirely within 
the judgment of the RO to conclude that 
on the basis of the more current November 
1952 examination, the veteran did not 
have a chronic back disability.  This 
conclusion is not undebatably 
contradicted by the evidence of record at 
that time, so it cannot be said that 
undebatable error of a prejudicial nature 
was committed by the RO in the December 
1952 rating decision.  Similarly, there 
is no evidence that the RO incorrectly 
applied the pertinent laws and 
regulations in effect at that time.  
Therefore, it must be concluded that the 
December 1952 rating decision was 
reasonably supported by the evidence then 
of record, and was not clearly and 
unmistakably erroneous.  38 C.F.R. 
§ 3.105(a).

In its July 1999 decision, the Board also determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a back disability 
and this issue was remanded for further development.  In July 
2001, the RO granted service connection for degenerative 
arthritis of the lumbar spine with facet arthropathy and 
constant low back pain and assigned a 40 percent evaluation 
effective September 11, 1991.

Laws and Regulations

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2003).  

VA regulations set forth at 38 C.F.R. § 20.1403 (2003) 
specifically define what constitutes a valid claim for CUE, 
and they provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed. - (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and that law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. - (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

Pursuant to 38 C.F.R. § 20.1404(b) (2003), a motion to revise 
a prior Board decision,

... must set forth clearly and specifically the alleged clear 
and unmistakable error, or errors, of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirements of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the CAVC.  Therefore, the Board is permitted 
to seek guidance based upon years of prior Court decisions 
regarding CUE.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that there are two requirements 
to establish a CUE claim: 1) the alleged error must have been 
outcome determinative; and 2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).  

In order for CUE to exist, the CAVC has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated that "an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  

Analysis

The veteran claims that the Board's July 30, 1999 decision, 
which determined that the December 1952 rating decision did 
not contain CUE, is clearly and unmistakably erroneous.  The 
veteran contends that Dr. Jackson's July 1999 report, which 
was accepted by the RO's July 2001 rating decision granting 
service connection, shows the 1952 record to be incorrectly 
used by the VA to deny the claim in 1952.  He argues the 
following in support of his claim:

1.  The November 25, 1952 report on this 
claim by the VA Center in Bridgeport, CT 
shows medical error in not relating the 
examiner's findings of Patrick's sign on 
the right to the 1951 fractured vertebrae 
on the right side.

2.  The physical examination from the VA 
center in 1952 does not refer to the 
police report on the September 1951 motor 
vehicle crash as verification that trauma 
occurred in September 1951.  

3.  The VA Center in 1952 took an x-ray 
of the wrong site and did not clearly 
image where the September 1951 fracture 
had occurred.  [The VA doctor] in 1952 
did not image the transverse process 
where the 1951 fracture had occurred.  
Dr. Jackson states: "...if that transverse 
process was not imaged correctly by the 
X-ray technician, it would not appear."

4.  The VA cannot find the November 1952 
X-ray, even though the facility in 
Bridgeport was merged into another VA 
hospital still operating in that area.

5.  Dr. Jackson also states in 1999 
"...any fracture from the September 1951 
motor vehicle crash could well have 
healed by the November 1952 X-ray.  The 
absence of X-ray evidence of the fracture 
in December 1952 in no way proves or even 
suggests that there was no trauma to the 
low back in the September 1951 motor 
vehicle crash.  More important is that 
objective signs of a low back injury and 
consistent complaint from the veteran 
were still present in the November 1952 
physical examination."

6.  The 1952 denial of this veteran's 
claim by the VA RO was based on 
inadequate evidence that a trauma and 
fracture had occurred while on active 
duty in September 1951.  The VA doctor 
and claims examiner in 1952 refused to 
acknowledge that this veteran suffered 
any injury.

7.  The RO's acceptance in the July 18, 
2001 remand decision of service 
connection of the 1951 motor vehicle 
crash injury now means that the denial by 
the VA in 1952 was based on an incomplete 
record and an incorrect reading of what 
record was available.

At the outset of this discussion, the Board notes that the 
July 1999 decision, which determined that the December 1952 
rating decision did not contain CUE, is final.  See 38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  Once there is a final decision on an issue 
of CUE because a Board decision was not appealed to the 
Court, that particular claim of CUE may not be raised again.  
It is res judicata.  Russell v. Principi, 3 Vet. App. 310, 
315 (1992).  

It is important to emphasize that the issue currently for 
consideration is whether the Board's July 1999 decision was 
clearly and unmistakably erroneous in concluding that the 
December 1952 rating decision did not contain CUE, and is not 
whether the original denial in December 1952 contained CUE.  

To answer the veteran's allegations of CUE in the Board's 
July 1999 decision requires a determination as to whether the 
Board correctly applied the law in effect at that time 
concerning determinations of CUE in RO decisions.  The law 
then in effect, provided that previous determinations which 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105 (1999).  The 
case law set forth above (July 30, 1999 and earlier) was also 
for application at the time of the Board's July 1999 
decision.

The essence of the veteran's arguments is that Dr. Jackson's 
July 1999 report shows that the December 1952 denial of 
service connection was improper.  The Board acknowledges that 
this report was of record at the time of the Board's July 
1999 decision.  Notwithstanding, in making its determination 
regarding CUE in the December 1952 rating decision, the Board 
was limited to evidence that was of record in December 1952.  
See Porter v. Brown, 5 Vet. App. 233, 236 (1993) (evidence 
that was not of record at the time of a prior rating decision 
cannot be the basis of a finding of CUE).  Consequently, the 
Board could not consider Dr. Jackson's report in connection 
with the veteran's claim of CUE in the December 1952 rating 
decision.

The Board has reviewed the record that was for consideration 
at the time of the July 1999 Board decision and has also 
reviewed the allegations of error as set forth by the 
veteran.  Claimed errors numbered 1, 2, and 3, as set forth 
above, essentially contend that the November 1952 VA 
examination contained medical errors and/or was inadequate.  
These allegations amount to no more than argument that VA 
failed in its duty to assist and do not rise to the stringent 
definition of CUE.  See Caffrey, supra.

Claimed error number 4 simply points out that the veteran has 
been unable to obtain his actual x-ray from his November 1952 
VA examination.  This is no way establishes that the Board 
had the incorrect facts before it in July 1999.  The Board 
acknowledges the concept of "constructive notice" as 
defined in Bell v. Derwinski, 2 Vet. App. 611 (1992).  See 38 
C.F.R. § 20.1403(b)(2).  However, even if this x-ray was 
available in July 1999, the Board could not have considered 
it because it was not of record at the time of the December 
1952 decision.  See Porter, supra.  The Board notes that the 
1952 x-ray report was of record at the time of the December 
1952 rating decision and the Board discussed this report in 
its July 1999 decision.  

Claimed errors numbered 5, 6, and 7 essentially set forth 
arguments pertaining to CUE in the December 1952 rating 
decision.  As discussed, that issue was finally decided and 
is not before the Board at this time.  Expanding the 
proffered arguments to the July 1999 decision, the Board 
notes that a disagreement with the weighing of evidence does 
not meet the definition of CUE.  See Fugo, supra.  The 
Board's July 1999 decision did acknowledge the veteran's 
argument that the April 1952 private examination report was 
not given sufficient weight.  The Board considered the 
evidence of record in December 1952 and determined that it 
was entirely within the RO's judgement to rely on the more 
current VA examination that the veteran did not currently 
have a chronic back disability.  This finding was reasonably 
supported by the evidence of record.  The Board in July 1999 
also discussed that the evidence in December 1952 showed that 
the veteran had been involved in an accident during service 
and that the RO had considered this.  The Board further notes 
that the fact that service connection was ultimately granted 
in no way establishes CUE in the Board's July 1999 decision.  

Argument submitted by the veteran's representative in March 
2004 states "that the Board's July 1999 decision represents 
CUE by subsuming and confirming the [agency of original 
jurisdiction (AOJ's)] defective December 1952 decision."  

Pursuant to 38 C.F.R. § 20.1104 (2003), when a determination 
of the AOJ is affirmed by the Board, such determination is 
subsumed by the final appellate decision.  In this case, the 
Board did not affirm the December 1952 rating decision with 
regard to the denial of service connection for a back 
disability.  Rather, the Board determined that the December 
1952 rating decision was not clearly and unmistakably 
erroneous.  Thus, the December 1952 rating decision was not 
subsumed by the Board's July 1999 decision.  The proffered 
argument does not specifically set forth any errors of fact 
or law by the Board in July 1999 and does not establish CUE.

The Board has reviewed the July 1999 Board decision and finds 
no evidence that the correct record was not before the Board 
or that the Board incorrectly applied the pertinent laws and 
regulations then in effect.  The Board's determination that 
the December 1952 rating decision did not contain CUE was 
reasonably supported by the evidence of record.  Attempting 
to overturn the December 1952 rating decision by attacking 
the Board's July 1999 decision is a significant challenge.  
The veteran, however, has not shown any specific error of 
fact or law in the Board's July 1999 decision, which, if it 
had not been made, would have manifestly changed the outcome 
of that decision.  Accordingly, the motion for revision is 
denied.


ORDER

CUE not having been established, the motion for revision of 
the July 30, 1999 Board decision, which determined that the 
December 1952 rating decision did not contain CUE, is denied.


                       
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



